Title: From Benjamin Franklin to John Jay, 27 January 1781
From: Franklin, Benjamin
To: Jay, John


Dear Sir,
Passy, Jany. 27, 1781
I believe my last to you was of the 2d. October. I was soon after laid up with a long & severe fit of the Gout, which confined me for near 8 Weeks, and I have not quite recovered the free use of my Feet: This put my writing Business a good deal behind hand, & has brought me much in Arrear with you; having since I wrote received your several Favours of Oct. 5th, 25th, 30th, & Decr. 25th, which I will now endeavour to answer.
I have not made any Use of your good King’s offered Responsability here, where there has been no Chance of obtaining a considerable Loan, and one would not expose it for a Trifle.
I sent you the Credit you desired in yours of the 25th. of October, tho’ I did not otherwise answer the letter. Prince Massarano arrived here while I was ill, & came to see me, I have not been able to return his Civility & pay my Respects to him in Paris till yesterday. I took occasion to thank him & the Princess for their Civilities to my Country-folks at Madrid. They express’d much Esteem for you & Mrs. Jay and Mr. Carmichael. But I have not seen or heard anything of the Duke de Crillon.
I have been and am so continually obliged to make new Demands for more Money here, to answer Congress and other Drafts upon me, that I find it will be absolutely impossible for me to aid you with more than I mentioned in mine of Oct. 2. and I should be happy if you could do without that, as I apprehend I may have much Difficulty to pay honourably all my Acceptances. I accepted your bill for 19,770 Livres, which I think it will be best to consider as part of the 25,000 Dollars; the Credit for 26,459 l.t..2.0. being according to my reckoning the ballance to compleat both your Salaries for one Year. Please to let me know if it agrees with your Account.— Perhaps you will find it best to continue drawing on me for the rest of the 25,000 Dollars. I know not what Method was proposed by Mr. Grand to the Marquis d’Yranda. But it may be well to ask his Advice about it, & if any other Method will be more advantageous.
Mr. Deane is gone to Holland for a few Weeks, where Mr. Adams continues, but Mr. Dana is returned to Paris, I know not on what Account. Mr. Searle is also just returned hither from Holland.
Our last Advices from America, which come down to the Middle of November, continue favourable. It is said that our Affairs in the South mend daily: That the new paper money keeps its Credit, and that much Silver & Gold now appear in common Currency. I received by some of the late Ships a Number of Letters & Packets for you, which I made up into two Parcels, & left at Versailles with Mr. de Renneval at the Bureau des Affaires Etrangeres, to be sent to you by the Court Courier, which I understood would go in 5 or 6 Days. This goes by a Courier of Prince Masserano’s, who was so obliging as to acquaint me with the Opportunity.
I was pleased to find by our last Dispatches from Congress that the Sentiments expressed in mine of Oct 2 in respect to selling the River, happen’d to coincide with theirs. If your Court thinks of exacting such Sacrifices from us, & suffers the bills drawn on you, however imprudently drawn, to go back protested, my great Opinion of Spanish Wisdom will be somewhat diminished. For this is precisely their time to obtain and secure a firm & lasting Friendship with a near Neighbour, and not a time to obtain little Advantages with a Risque of laying Foundations for future Quarrels.
The English have got another War, and perhaps not the last, upon their Hands. They are making large Strides towards becoming what Pirates are said to be, Enemies to all Mankind. The Dutch tho’ slow, are seriously preparing to act with Vigour, being thoroughly provok’d by the Injustice of the Attack; which has evidently been made for the sake of Plunder.
Make my Respects acceptable to Mrs. Jay & believe me, with Sincere & great Esteem Dear Sir, Your most obedient & most humble Servant
B Franklin
John Jay Esqr.
 
Endorsed: Recd 21 Feb 1781 J.J. Doctr. Franklin 27 Jany 1781 ansd. 21 Feby 1781 mentioning Credit 26459.2. Liv requested in mine of 25 Octr last.
